DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 10, 2021, March 15, 2021, April 8, 2021, May 6, 2021, August 12, 2021, November 8, 2021, January 28, 2022, April 29, 2022, and May 31, 2022, comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 9-10 and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50). See Also MEPE 2106.04(a)(2)(II).
With regard to claims 1-2, 9-10 and 17:
Step 1:
Claims 1-2, 9-10 and 17  meet step 1 requirement as they are directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “a system” satisfies a “machine” category.  

Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 1 as a whole recites an apparatus facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 1 in general is about how the processor is configured to “receive data characterizing an image from the image sensor, the image including a visual depiction of a vehicle, determine vehicle identity information characterizing an identity of the vehicle based on the received data, wherein the vehicle identity information includes at least one of a make of the vehicle, a model of the vehicle, and a license plate number of the vehicle, and provide the vehicle identity information to a remote user profile server”. 
The limitations of “receive data characterizing an image from the image sensor, the image including a visual depiction of a vehicle, determine vehicle identity information characterizing an identity of the vehicle based on the received data, wherein the vehicle identity information includes at least one of a make of the vehicle, a model of the vehicle, and a license plate number of the vehicle, and provide the vehicle identity information to a remote user profile server” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in a mental process/step. That is, nothing in the claim element precludes the processing from being performed as a mental process, or merely on pencil and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed with pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
The claim recites a fuel dispenser with a display, image sensor and processor – processing circuitry “configured” to perform various tasks.  As will be explained below, these various tasks can be performed as mental steps. With respect to the function of“receive data characterizing an image from the image sensor, the image including a visual depiction of a vehicle, determine vehicle identity information characterizing an identity of the vehicle based on the received data, wherein the vehicle identity information includes at least one of a make of the vehicle, a model of the vehicle, and a license plate number of the vehicle, and provide the vehicle identity information to a remote user profile server”, the broadest reasonable interpretation would have encompassed any forms of calculating inclusive of mental calculations. For example, a human can characterize an image, determine identity of a vehicle and provide vehicle identity information to a server. 
The limitations “receive data characterizing an image from the image sensor, the image including a visual depiction of a vehicle, determine vehicle identity information characterizing an identity of the vehicle based on the received data, wherein the vehicle identity information includes at least one of a make of the vehicle, a model of the vehicle, and a license plate number of the vehicle, and provide the vehicle identity information to a remote user profile server” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The processor in the steps is recited at a high level of generality, (i.e., as a generic processor performing a generic computer function of processing data (the “receive data characterizing an image from the image sensor, the image including a visual depiction of a vehicle, determine vehicle identity information characterizing an identity of the vehicle based on the received data, wherein the vehicle identity information includes at least one of a make of the vehicle, a model of the vehicle, and a license plate number of the vehicle, and provide the vehicle identity information to a remote user profile server”), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 2 and 10 recite the limitations of “determine at least one vehicle feature from the received data”. The limitations determine at least one vehicle feature from the received data”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, that is, nothing in the claim precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claims do not recite additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims are not patent eligible.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,269,082.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in the issued U.S. Patent No. 10,269,082, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 17 of issued U.S. Patent No. 10,269,082. Claim 1 of the present application recites: a fuel dispenser comprising (Claim 17 of issued U.S. Patent No. 10,269,082 recites: a fuel dispenser comprising); a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor (Claim 17 of issued U.S. Patent No. 10,269,082 recites: a housing of the fuel dispenser, the housing having fuel dispensing components attached thereto, having a display attached thereto, and an electronics module disposed at least partially therein, the electronics module of the fuel dispenser including a wireless module, at least one data processor that initiates a communication session with a vehicle of a customer and renders information on a display of the vehicle before the fuel dispenser begins dispensing fuel to the vehicle, and an image sensor); the at least one data processor configured to receive data characterizing an image from the image sensor, the image including a visual depiction of a vehicle (Claim 17 of issued U.S. Patent No. 10,269,082 recites: an image processor operatively coupled to the image sensor that receives data characterizing an image from the image sensor and determines identity information of the vehicle using the image); determine vehicle identity information characterizing an identity of the vehicle based on the received data, wherein the vehicle identity information includes at least one of a make of the vehicle, a model of the vehicle, and a license plate number of the vehicle (Claim 17 of issued U.S. Patent No. 10,269,082 recites: an image processor operatively coupled to the image sensor that receives data characterizing an image from the image sensor and determines identity information of the vehicle using the image); and provide the vehicle identity information to a remote user profile server (Claim 17 of issued U.S. Patent No. 10,269,082 recites: a wireless module, at least one data processor that initiates a communication session with a vehicle of a customer).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 17 of issued U.S. Patent No. 10,269,082 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 17 of issued U.S. Patent No. 10,269,082. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 1-16 and 18-25 respectively of issued U.S. Patent No. 10,269,082. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Ryan (U.S. Patent Application Publication No. US 2013/0216102 A1) (hereafter referred to as “Ryan”).  
	With regard to claim 1, Ryan describes a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor (see Figures 1 and 3 and refer for example to paragraphs [0031] and [0040], paragraph describes usage of the system in a fuel station), the at least one data processor configured to receive data characterizing an image from the image sensor, the image including a visual depiction of a vehicle (see Figure 1, element 210 and Figure 3, elements 320 and 322, and refer for example to paragraph [0027]), determine vehicle identity information characterizing an identity of the vehicle based on the received data, wherein the vehicle identity information includes at least one of a make of the vehicle, a model of the vehicle, and a license plate number of the vehicle (refer for example to paragraph [0027], [0040] and [0044]), and provide the vehicle identity information to a remote user profile server (refer for example to paragraph [0043]).
As to claim 2, Ryan describes wherein the at least one data processor is configured to determine at least one vehicle feature from the received data (refer for example to paragraph [0040]).
In regard to claim 3, Ryan describes wherein the fuel dispenser is configured to retrieve, from the remote user profile server, a user profile characterizing a fuel dispenser user based on the vehicle identity information, the fuel dispenser user associated with the vehicle (refer for example to paragraph [0040]).
With regard to claim 4, Ryan describes wherein the user profile includes user identity information that characterizes an identity of the fuel dispenser user (refer for example to paragraph [0040]).
As to claim 5, Ryan describes wherein the fuel dispenser is configured to provide a targeted advertisement for display on the display screen based on the user identity information (refer for example to paragraph [0035]).
In regard to claim 6, Ryan describes wherein fuel dispenser is configured to provide the user identity information to a remote server and to receive the targeted advertisement from the remote server, the targeted advertisement determined based on the user identity information (refer for example to paragraph [0035]).
With regard to claim 7, Ryan describes wherein the targeted advertisement is stored in a memory of the fuel dispenser (refer for example to paragraph [0035]).
As to claim 8, Ryan describes wherein the at least one data processor is configured to determine, based on the user profile, a time during a fuel dispensing transaction at which the targeted advertisement is to be displayed on the display of the fuel dispenser (refer for example to paragraph [0035]).
In regard to claim 9, Ryan describes a display screen, an image sensor and at least one data processor operatively connected to the display screen and the image sensor (see Figures 1 and 3 and refer for example to paragraphs [0031] and [0040]), the at least one data processor configured to receive data characterizing an image from the image sensor, the image including a visual depiction of a vehicle (see Figure 1, element 210 and Figure 3, elements 320 and 322, and refer for example to paragraph [0027]), determine vehicle identity information characterizing an identity of the vehicle from the received data, wherein the vehicle identity information includes at least one of a make of the vehicle, a model of the vehicle (refer for example to paragraph [0027], [0040] and [0044]), and a license plate number of the vehicle, and provide the vehicle identity information to a remote user profile server (refer to paragraph [0043]).
With regard to claim 10, Ryan describes wherein the at least one data processor is configured to determine at least one vehicle feature from the received data (refer for example to paragraph [0040]).
As to claim 11, Ryan describes wherein the fuel dispenser is configured to retrieve, from the remote user profile server, a user profile characterizing a fuel dispenser user based on the vehicle identity information, the fuel dispenser user associated with the vehicle (refer for example to paragraph [0040]).
In regard to claim 12, Ryan describes wherein the user profile includes user identity information that characterizes an identity of the fuel dispenser user (refer for example to paragraph [0040]).
With regard to claim 13, Ryan describes wherein the fuel dispenser is configured to provide a targeted advertisement for display on the display screen based on the user identity information (refer for example to paragraph [0035]).
As to claim 14, Ryan describes wherein fuel dispenser is configured to provide the user identity information to a remote server and to receive the targeted advertisement from the remote server, the targeted advertisement determined based on the user identity information (refer for example to paragraph [0035]).
In regard to claim 15, Ryan describes wherein the targeted advertisement is stored in a memory of the fuel dispenser (refer for example to paragraph [0035]).
With regard to claim 16, Ryan describes wherein the at least one data processor is configured to determine, based on the user profile, a time during a fuel dispensing transaction at which the targeted advertisement is to be displayed on the display of the fuel dispenser (refer for example to paragraph [0035]).
As to claim 17, Ryan describes at least one data processor and a memory storing instructions (see Figures 1 and 3 and refer for example to paragraphs [0031] and [0040]) configured to cause the at least one data processor to perform operations comprising receiving data characterizing an image from an image sensor, the image being acquired by the image sensor and characterizing a visual depiction of a vehicle (see Figure 1, element 210 and Figure 3, elements 320 and 322, and refer for example to paragraph [0027]); determining vehicle identity information characterizing an identity of the vehicle based on the received data, wherein the identity information includes at least one of a make of the vehicle, a model of the vehicle, and a license plate number of the vehicle (refer for example to paragraph [0027], [0040] and [0044]); and providing the vehicle identity information to a remote user profile server (refer to paragraph [0043]).
In regard to claim 18, Ryan describes wherein the operations further comprise retrieving, from the remote user profile server, a user profile characterizing a fuel dispenser user based on the provided vehicle identity information (refer for example to paragraph [0040]).
With regard to claim 19, Ryan describes wherein the user profile includes user identity information that characterizes an identity of the fuel dispenser user (refer for example to paragraph [0040]).
As to claim 20, Ryan describes wherein the operations further comprise providing a targeted advertisement for display on a display screen of a fuel dispenser based on the user identity (refer for example to paragraph [0040]).

Claims 1-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Hradetzky (U.S. Patent Application Publication No. US 2014/0093125 A1) (hereafter referred to as “Hradetzky”).  
	With regard to claim 1, Hradetzky describes a fuel dispenser including a display screen, an image sensor, and at least one data processor operatively connected to the display screen and the image sensor (see Figures 1, 2 and 7, and refer for example to paragraphs [0017] through [0020]), the at least one data processor configured to receive data characterizing an image from the image sensor, the image including a visual depiction of a vehicle (refer for example to paragraph [0020]), determine vehicle identity information characterizing an identity of the vehicle based on the received data, wherein the vehicle identity information includes at least one of a make of the vehicle, a model of the vehicle, and a license plate number of the vehicle (refer for example to paragraph [0020]), and provide the vehicle identity information to a remote user profile server (refer for example to paragraph [0023]).
As to claim 2, Hradetzky describes wherein the at least one data processor is configured to determine at least one vehicle feature from the received data (refer for example to paragraph [0020]).
In regard to claim 3, Hradetzky describes wherein the fuel dispenser is configured to retrieve, from the remote user profile server, a user profile characterizing a fuel dispenser user based on the vehicle identity information, the fuel dispenser user associated with the vehicle (refer for example to paragraph [0023]).
With regard to claim 4, Hradetzky describes wherein the user profile includes user identity information that characterizes an identity of the fuel dispenser user (refer for example to paragraph [0023]).
As to claim 5, Hradetzky describes wherein the fuel dispenser is configured to provide a targeted advertisement for display on the display screen based on the user identity information (refer for example to paragraph [0023]).
In regard to claim 6, Hradetzky describes wherein fuel dispenser is configured to provide the user identity information to a remote server and to receive the targeted advertisement from the remote server, the targeted advertisement determined based on the user identity information (refer for example to paragraph [0023]).
With regard to claim 7, Hradetzky describes wherein the targeted advertisement is stored in a memory of the fuel dispenser (refer for example to paragraph [0023]).
As to claim 8, Hradetzky describes wherein the at least one data processor is configured to determine, based on the user profile, a time during a fuel dispensing transaction at which the targeted advertisement is to be displayed on the display of the fuel dispenser (refer for example to paragraph [0023]).
In regard to claim 9, Hradetzky describes a display screen, an image sensor and at least one data processor operatively connected to the display screen and the image sensor (see Figures 1, 2 and 7, and refer for example to paragraphs [0017] through [0020]), the at least one data processor configured to receive data characterizing an image from the image sensor, the image including a visual depiction of a vehicle (refer for example to paragraph [0020]), determine vehicle identity information characterizing an identity of the vehicle from the received data, wherein the vehicle identity information includes at least one of a make of the vehicle, a model of the vehicle (refer for example to paragraph [0020]), and a license plate number of the vehicle, and provide the vehicle identity information to a remote user profile server (refer to paragraph [0023]).
With regard to claim 10, Hradetzky describes wherein the at least one data processor is configured to determine at least one vehicle feature from the received data (refer for example to paragraph [0020]).
As to claim 11, Hradetzky describes wherein the fuel dispenser is configured to retrieve, from the remote user profile server, a user profile characterizing a fuel dispenser user based on the vehicle identity information, the fuel dispenser user associated with the vehicle (refer for example to paragraph [0023]).
In regard to claim 12, Hradetzky describes wherein the user profile includes user identity information that characterizes an identity of the fuel dispenser user (refer for example to paragraph [0023]).
With regard to claim 13, Hradetzky describes wherein the fuel dispenser is configured to provide a targeted advertisement for display on the display screen based on the user identity information (refer for example to paragraph [0023]).
As to claim 14, Hradetzky describes wherein fuel dispenser is configured to provide the user identity information to a remote server and to receive the targeted advertisement from the remote server, the targeted advertisement determined based on the user identity information (refer for example to paragraph [0023]).
In regard to claim 15, Hradetzky describes wherein the targeted advertisement is stored in a memory of the fuel dispenser (refer for example to paragraph [0023]).
With regard to claim 16, Hradetzky describes wherein the at least one data processor is configured to determine, based on the user profile, a time during a fuel dispensing transaction at which the targeted advertisement is to be displayed on the display of the fuel dispenser (refer for example to paragraph [0023]).
As to claim 17, Hradetzky describes at least one data processor and a memory storing instructions (see Figures 1, 2 and 7, and refer for example to paragraphs [0017] through [0020]) configured to cause the at least one data processor to perform operations comprising receiving data characterizing an image from an image sensor, the image being acquired by the image sensor and characterizing a visual depiction of a vehicle (refer for example to paragraph [0020]); determining vehicle identity information characterizing an identity of the vehicle based on the received data, wherein the identity information includes at least one of a make of the vehicle, a model of the vehicle, and a license plate number of the vehicle (refer for example to paragraph [0020]); and providing the vehicle identity information to a remote user profile server (refer for example to paragraph [0023]).
In regard to claim 18, Hradetzky describes wherein the operations further comprise retrieving, from the remote user profile server, a user profile characterizing a fuel dispenser user based on the provided vehicle identity information (refer for example to paragraph [0020]).
With regard to claim 19, Hradetzky describes wherein the user profile includes user identity information that characterizes an identity of the fuel dispenser user (refer for example to paragraph [0023]).
As to claim 20, Hradetzky describes wherein the operations further comprise providing a targeted advertisement for display on a display screen of a fuel dispenser based on the user identity (refer for example to paragraph [0023]).

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mazzarolo, Betancourt, Cajiga, Harrell, Abrams, King (‘741) and (‘083), Caballero, Mycroft, McQuade and Prasad all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
September 21, 2022